107 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Loren NELSON, Plaintiff-Appellant,v.Joyce ANDERSON;  Ron Smith, all employees, Defendants-Appellees.
No. 96-16397.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Loren Nelson appeals pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his action pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), against three Internal Revenue Employees, alleging they wrongfully levied Evans's wages and tips for taxes owed.  We agree with the district court that Evans failed to state a claim, because "the remedies provided by Congress, particularly the right to sue the government for a refund of taxes improperly collected, foreclose a damage action under Bivens."  Wages v. I.R.S., 915 F.2d 1230, 1235 (9th Cir.1990).  Accordingly, the district court's dismissal is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3